Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 3/19/2021.
Claims 1-21 are pending.

Claim Objections
Claims 1-21 are objected to because of the following informalities:    
Claim 1 recited, “an antenna panel” in line 3. For clarity, it is suggested to change to “the antenna panel”.
Claim 1 recited, “and/or” in line 6. For clarity, it is suggested to change to either “and” or “or”.
Claims 2, 9, and 16 recited, “and/or” in lines 4, 5, and 5, respectively. For clarity, it is suggested to change to either “and” or “or”.
Claim 8 recited, “and/or” in lines 5 and 6 For clarity, it is suggested to change to either “and” or “or”.
Claim 15 recited, “and/or” in line 8 For clarity, it is suggested to change to either “and” or “or”.
All other dependent claims are also objected since they are depended on objected claims 1, 8 and 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 unpatentable over Liu et al. (US 2018/0227094) in view of Enescu et al. (US 2021/0119688) (having priority of provisional app# 62/653624).

Regarding claim 1, Liu discloses a method for managing an antenna panel [¶ ;] comprising: 
receiving, by a network device, from a terminal device, capability information of an antenna panel of the terminal device [Fig. 7, ¶¶ 5, 62; receiving, by a transmit/receive point (TRP) 110, capability message from a UE (120) specifying a group of UE TX beams associated with a specific antenna array of the UE]; and 
sending, by the network device, first indication information to the terminal device, wherein the first indication information indicates the terminal device to activate and/or deactivate one or more antenna panels [¶¶ 62; At step 730, the TRP transmits a downlink control signal to the UE indicating the SRS resource assignments; also see ¶ 40, send indications in a control channel to the UE that indicates one or more beams (one or more beams included in each antenna panel) the UE should use when transmitting an uplink data channel].
Liu disclose all aspects of claim invention set forth above, but does not clearly disclose sending, by the network device, first indication information to the terminal device, wherein the first indication information indicates the terminal device to “activate and/or deactivate” one or more antenna panels.
However, Enescu discloses sending, by the network device, first indication information to the terminal device [Fig. 8, ¶¶ 89, 110, 116; sending, by gNB 170, MAC-CE level activation signaling, to UE 110], wherein the first indication information indicates the terminal device to activate and/or deactivate one or more antenna panels [Fig. 8, ¶¶ 89, 116-117, 130, 163; wherein the MAC-CE level activation signaling is used to control which one of the multiple TCI states is active at a time per CORESET (by activating/deactivating at least one antenna panel of one or more antenna panels of the apparatus)].  
sending, by the network device, first indication information to the terminal device, wherein the first indication information indicates the terminal device to “activate and/or deactivate” one or more antenna panels” as taught by Enescu in the system of Liu, so that it would provide efficient power saving possibilities for the UE to compensate for the power consumption of active TXRUs and panels [see Enescu; ¶ 112].

Regarding claim 3, the combined system of Liu and Enescu discloses the method according to claim 1.
Enescu further discloses sending, by the network device, first resource configuration information to the terminal device [¶¶ 153, ; sending, from the base station, configuration of a transmission configuration indication table for the user device], wherein the first resource configuration information is used to configure one or more reference signal resource sets, and each reference signal resource set is associated with one antenna panel [¶¶ 153, 176; wherein the transmission configuration indication table comprises states associated with at least one source reference signal measured with at least one of one or more receiver panels of the user device].  

Regarding claims 8 and 10, the claims recite a method for managing an antenna panel to perform the functions of claims 1 and 3, respectively; therefore, claims 8 and 10 are rejected along the same rationale that rejected in claims 1 and 3, respectively.

Regarding claims 15 and 17, the claims recite a terminal device (Fig. 4, ¶ 50; a UE) comprising: a transmitter (Fig. 4, ¶ 50; transceiver 400), configured to cooperate with a processor (Fig. 4, ¶ 50; Digital signal processor) to send capability information to a network device; a receiver (Fig. 4, ¶ 50; transceiver 400), configured to perform the functions of claims 1 and 3, respectively; therefore, claims 15 and 17 are rejected along the same rationale that rejected in claims 1-3, respectively.

Claims 2, 4-7, 9, 11-14, 16 and 18-21 are rejected under 35 U.S.C. 103 unpatentable over Liu et al. (US 2018/0227094) in view of Enescu et al. (US 2021/0119688) (having priority of provisional app# 62/653624), and further in view of NGOK et al. (CA 03107891 (dated 01-27-2021), WO 2020/029200, PCT/CN2018/099701).

Regarding claim 2, the combined system of Liu and Enescu discloses the method according to claim 1, but does not explicitly disclose wherein if the first indication information indicates the terminal device to activate one or more first antenna panels, by carrying information required for activating the one or more first antenna panels; and/or wherein the first indication information indicates the terminal device to deactivate one or more second antenna panels, by carrying information required for deactivating the one or more second antenna panels.  
However, NGOK discloses wherein if the first indication information indicates the terminal device to activate one or more first antenna panels, by carrying information required for activating the one or more first antenna panels; and/or wherein the first indication information indicates the terminal device to deactivate one or more second antenna panels, by carrying information required for deactivating the one or more second antenna panels [page 7, detail #2; antenna group activation or deactivation can be signaled by the base Station using media access control (MAC) control element (MAC-CE), wherein the MAC-CE carried activation or deactivation request (page 13)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein if the first indication information indicates the terminal device to activate one or more first antenna panels, by carrying information required for activating the one or more first antenna panels; and/or wherein the first indication information indicates the terminal device to deactivate one or more second antenna panels, by carrying information required for deactivating the one or more second antenna panels” as taught by NGOK in the combined system of Liu and Enescu, so that it would provide higher quality of service, longer battery life, and improved performance [see Enescu; background].

Regarding claim 4, the combined system of Liu and Enescu discloses the method according to claim 1, but does not explicitly disclose wherein in response to the first indication information indicating the terminal device to activate the one or more first antenna panels, the method further comprises: sending, by the network device, first time information to the terminal device, wherein the first time information indicates that the terminal device is to keep the one or more first antenna panels in an active state after a first time ends.  
However, NGOK discloses wherein in response to the first indication information indicating the terminal device to activate the one or more first antenna panels, the method further comprises: sending, by the network device, first time information to the terminal device [Fig. 7, page 10; sending, by a first communications node, a set of information to a second communications node], wherein the first time information indicates that the terminal device is to keep the one or more first antenna panels in an active state after a first time ends [page 10; wherein the set of information includes timing information related to when an antenna group or a group of reference signals and/or channels related to the antenna group is activated, in which the timing information corresponds to a time window in which the reference signals/channels can be transmitted (page 12)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein in response to the first indication information indicating the terminal device to activate the one or more first antenna panels, the method further comprises: sending, by the network device, first time information to the terminal device, wherein the first time information indicates that the terminal device is to keep the one or more first antenna panels in an active state after a first time ends as taught by NGOK in the combined system of Liu and Enescu, so that it would provide higher quality of service, longer battery life, and improved performance [see Enescu; background].

Regarding claim 5, the combined system of Liu and Enescu discloses the method according to claim 1, but does not explicitly disclose wherein in response to the first indication information indicating the terminal device to activate the one or more first antenna panels, the method further comprises: indicating, by the network device to the terminal device, duration for keeping the one or more first antenna panels activated.  
However, NGOK discloses wherein in response to the first indication information indicating the terminal device to activate the one or more first antenna panels, the method further comprises: indicating, by the network device to the terminal device, duration for keeping the one or more first antenna panels activated [page 15, detail #6; wherein the set of information includes information of the time window includes duration, periodicity, start time and end time of the time window in which the node A activated or de-activated antenna group(s) in the time window].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein in response to the first indication information indicating the terminal device to activate the one or more first antenna panels, the method further comprises: indicating, by the network device to the terminal device, duration for keeping the one or more first antenna panels activated” as taught by NGOK in the combined system of Liu and Enescu, so that it would provide higher quality of service, longer battery life, and improved performance [see Enescu; background].
.
Regarding claim 6, the combined system of Liu and Enescu discloses the method according to claim 1, but does not explicitly disclose wherein in response to the first indication information indicating the terminal device to deactivate the one or more second antenna panels, the method further comprises: sending, by the network device, second time information to the terminal device, wherein the second time information indicates that the terminal device deactivates the one or more second antenna panels after a second time. 
However, NGOK discloses wherein in response to the first indication information indicating the terminal device to deactivate the one or more second antenna panels, the method further comprises: sending, by the network device, second time information to the terminal device [Fig. 7, page 10; sending, by a first communications node, a set of information to a second communications node], wherein the second time information indicates that the terminal device deactivates the one or more second antenna panels after a second time [page 10; wherein the set of information includes timing information related to when an antenna group or a group of reference signals and/or channels related to the antenna group is activated, in which the timing information corresponds to a time window in which the reference signals/channels can be transmitted (page 12)]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein in response to the first indication information indicating the terminal device to deactivate the one or more second antenna panels, the method further comprises: sending, by the network device, second time information to the terminal device, wherein the second time information indicates that the terminal device deactivates the one or more second antenna panels after a second time” as taught by NGOK in the combined system of Liu and Enescu, so that it would provide higher quality of service, longer battery life, and improved performance [see Enescu; background].
 
Regarding claim 7, the combined system of Liu and Enescu discloses the method according to claim 1, but does not explicitly disclose wherein in response to the first indication information indicating the terminal device to deactivate the one or more second antenna panels, the method further comprises: indicating, by the network device to the terminal device, duration for keeping the one or more second antenna panels deactivated. 
However, NGOK discloses wherein in response to the first indication information indicating the terminal device to deactivate the one or more second antenna panels, the method further comprises: indicating, by the network device to the terminal device, duration for keeping the one or more second antenna panels deactivated [page 15, detail #6; wherein the set of information includes information of the time window includes duration, periodicity, start time and end time of the time window in which the node A activated or de-activated antenna group(s) in the time window]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein in response to the first indication information indicating the terminal device to deactivate the one or more second antenna panels, the method further comprises: sending, by the network device, second time information to the terminal device, wherein the second time information indicates that the terminal device deactivates the one or more second antenna panels after a second time” as taught by NGOK in the combined system of Liu and Enescu, so that it would provide higher quality of service, longer battery life, and improved performance [see Enescu; background].
 
Regarding claims 9 and 11-14, the claims recite the method for managing an antenna panel to perform the functions of claims 2 and 4-7, respectively; therefore, claims 9 and 11-14 are rejected along the same rationale that rejected in claims 2 and 4-7, respectively.

Regarding claims 16 and 18-21, the claims recite a method for managing an antenna panel to perform the functions of claims 2 and 4-7, respectively; therefore, claims 16 and 18-21 are rejected along the same rationale that rejected in claims 2 and 4-7, respectively.

Conclusion
In additional to references cited that are used for rejection as set forth above, LEE et al. (US 2017/0331529) is also considered as relevant prior arts for rejection of in claims 2, 12, 21 and claim 30 for limitation “wherein the first indication information indicates the terminal device to activate and/or deactivate one or more antenna panels” (see LEE, ¶¶ 59, 65, 88, 101, 123).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469